Exhibit 10.1

AMENDMENT NO. 7

to

SECOND AMENDED AND RESTATED RECEIVABLES SALE AND SERVICING

AGREEMENT

Dated as of May 5, 2008

THIS AMENDMENT NO. 7 (this “Amendment”) is entered into as of May 5, 2008, by
and among SYNNEX CORPORATION, a Delaware corporation (“Synnex”), individually,
and as originator and as servicer (in such capacity, the “Servicer”), SIT
FUNDING CORPORATION, a Delaware corporation (the “Borrower”), SUMITOMO MITSUI
BANKING CORPORATION (“SMBC”), as a lender, MANHATTAN ASSET FUNDING COMPANY LLC
(“MAFC”), as a lender, and GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware
corporation, as a lender, as Swing Line Lender (in its capacities as a lender
and Swing Line Lender, the “Lender”, and together with SMBC and MAFC, the
“Lenders”) and as administrative agent (in such capacity, the “Administrative
Agent”), as parties to the Sale Agreement, as referred to below. Capitalized
terms used in this Amendment which are not otherwise defined herein shall have
the meanings given such terms in Annex X to the Sale Agreement.

RECITALS:

WHEREAS, Synnex, individually and as an originator, the Borrower, as buyer, and
each of the persons signatory thereto from time to time as originators are
parties to that certain Second Amended and Restated Receivables Sale and
Servicing Agreement, dated as of February 12, 2007 (as amended by that certain
Amendment No. 1 dated August 31, 2007, that certain Amendment No. 2 dated
November 30, 2007, that certain Amendment No. 3 dated November 30, 2007, that
certain Amendment No. 4 dated February 11, 2008, that certain Amendment No. 5
dated March 27, 2008 and that certain Amendment No. 6 dated April 1, 2008, and
as further amended, restated, supplemented or otherwise modified from time to
time, the “Sale Agreement”);

WHEREAS, Borrower has requested that Buyer, Lenders and Administrative Agent
agree to amend on the terms set forth herein certain sections of the Sale
Agreement to permit the issuance and repurchase of convertible senior notes (the
“Convertible Senior Notes”) with a final maturity date of not less than ten
(10) years from the date of issuance in a principal amount not to exceed
$150,000,000;

WHEREAS, Buyer, Lenders and Administrative Agent desire to amend the Sale
Agreement on the terms and conditions set forth herein;

 

     AMENDMENT NO. 7



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Synnex, the Borrower,
the Administrative Agent and the Lenders hereby agree as follows:

Section 1. Amendment. As of the Effective Date (as hereafter defined), and
subject to the satisfaction of the conditions precedent set forth in Section 2
hereof, the parties hereto agree as follows:

1.1 Section 4.03(e) is hereby amended by deleting clause (ii) of such Section
and replacing it in its entirety with the following:

“(ii) make any material change in its capital structure as described on Schedule
4.01(h), including the issuance or repurchase of any shares of Stock, warrants
or other securities convertible into Stock or any revision of the terms of its
outstanding Stock; provided that Originator shall be permitted to issue and
repurchase the Convertible Senior Notes (as defined in Annex A of the Credit
Agreement) as set forth in the Credit Agreement or”

Section 2. Conditions of Effectiveness of this Amendment. This Amendment shall
become effective as of the date hereof (the “Effective Date”) when, and only
when:

2.1 The Administrative Agent and the Lender shall have received counterparts of
this Amendment duly executed by each of the parties hereto; and

2.2 Each of the following conditions shall have been satisfied:

(a) each representation and warranty by the Borrower and Synnex contained in the
Sale Agreement (as amended hereby), Funding Agreement and in each other Related
Document shall be true and correct as of the date hereof, except to the extent
that such representation or warranty expressly relates solely to an earlier
date; and

(b) no Incipient Termination Event or Termination Event hereunder or any “Event
of Default” under (and as defined in) the Credit Agreement (as in effect on the
date hereof) shall have occurred and be continuing or would result after giving
effect to any of the transactions contemplated on the date hereof.

2.3 The Administrative Agent shall have received a fully executed Amendment
No. 12 to the Credit Agreement.

Section 3. Representations and Warranties. Each of Synnex and the Borrower
hereby represents and warrants that this Amendment and each of the Sale
Agreement, as amended hereby, constitute legal, valid and binding obligations of
such Person and are enforceable against such Person in accordance with their
respective terms.

Section 4. Reference to and Effect on Related Documents.

4.1 Upon the effectiveness of this Amendment pursuant to Section 2 hereof, on
and after the Effective Date, each reference to the Sale Agreement in any of the
Related Documents shall mean and be a reference to the Sale Agreement, as
amended hereby.

 

  2    AMENDMENT NO. 7



--------------------------------------------------------------------------------

4.2 Except as specifically set forth above, the Sale Agreement and all other
documents, instruments and agreements executed and/or delivered in connection
therewith, shall remain in full force and effect, and are hereby ratified and
confirmed.

4.3 The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Borrower, the Administrative Agent or the Lender nor constitute a
waiver of any provision of any of the Related Documents, or any other documents,
instruments and agreements executed and/or delivered in connection therewith.

Section 5. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

Section 6. Counterparts. This Amendment may be executed by one or more of the
parties to this Amendment on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.

Section 7. Entire Agreement. This Amendment, taken together with the Sale
Agreement and all of the other Related Documents, embodies the entire agreement
and understanding of the parties hereto and supersedes all prior agreements and
understandings, written and oral, relating to the subject matter hereof.

Section 8. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND PERFORMED IN SUCH STATE AND ANY APPLICABLE LAWS OF THE UNITED STATES OF
AMERICA.

Section 9. No Course of Dealing. The Administrative Agent and the Lender have
entered into this Amendment on the express understanding with the Borrower and
Synnex that in entering into this Amendment, it is not establishing any course
of dealing with the Borrower or Synnex. The rights of the Administrative Agent
or the Lender to require strict performance with all the terms and conditions of
the Sale Agreement as amended by this Amendment and the other Related Documents
shall not in any way be impaired by the execution of this Amendment. The
Administrative Agent or the Lender shall not be obligated in any manner to
execute any further amendments or waivers, and if such waivers or amendments are
requested in the future, assuming the terms and conditions thereof are
acceptable to them, the Administrative Agent or the Lender may require the
payment of fees in connection therewith.

Section 10. Waiver of Claims. In consideration for the execution by the Lenders
of this Amendment, the Borrower hereby waives each and every claim, defense,
demand, action and suit of any kind or nature whatsoever against the Lenders and
each other Affected Party arising on or prior to the date hereof in connection
with the Sale Agreement, any of the Related Documents and the transactions
contemplated thereby.

***

 

  3    AMENDMENT NO. 7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

SYNNEX CORPORATION, individually, and as an Originator and as the Servicer By:  
/s/ Simon Y. Leung  

Simon Y. Leung

General Counsel and Corporate Secretary

SIT FUNDING CORPORATION, as Borrower By:   /s/ Simon Y. Leung  

Simon Y. Leung

General Counsel and Corporate Secretary

[Signatures continue on following page]

 

Signature Page to

AMENDMENT NO. 7



--------------------------------------------------------------------------------

Acknowledged and Agreed:    

GENERAL ELECTRIC CAPITAL

CORPORATION

      By:   /s/ David Johnson        

Name: David Johnson

Title: Duly Authorized Signatory

[Signatures continue on following page]

 

Signature Page to

AMENDMENT NO. 7



--------------------------------------------------------------------------------

Consented to and Acknowledged by: SUMITOMO MITSUI BANKING CORPORATION By:   /s/
Katsutoshi Nishimura  

Name: Katsutoshi Nishimura

Title: Senior Vice President

MANHATTAN ASSET FUNDING COMPANY LLC By:   MAF RECEIVABLES CORP., its sole member
By:   /s/ Philip A. Martone  

Name: Philip A. Martone

Title: Vice President

 

Signature Page to

AMENDMENT NO. 7